Exhibit 99 NEWS RELEASE Contact: William J. Small Chairman, President and CEO (419) 782-5015 bsmall@first-fed.com For Immediate Release FIRST DEFIANCE ANNOUNCES 2008 FOURTH QUARTER AND FULL YEAR EARNINGS · Net Income of $880,000or$0.09 per common share for 2008 fourth quarter · Provision for Loan Losses of $3.8 million reflects difficult credit environment · Mortgage Servicing Rights Impairment of $2.7 million · Other-Than-Temporary Impairment of $599,000 recognized on certain investment securities · Net Interest Income increased by $3.5 million or 28% over 2007 fourth quarter · Net Interest Margin up 20 basis points from 2007 fourth quarter DEFIANCE, OHIO (January 19, 2009) – First Defiance Financial Corp. (NASDAQ: FDEF) today announced that net income for the fiscal year ended December 31, 2008 totaled $7.4 million, or $0.91 per diluted common share compared to $13.9 million or $1.94 per diluted commonshare for the year ended December 31, 2007. The 2008 results included $1.1 million of acquisition-related charges associated with the March 14, 2008 acquisition of Pavilion Bancorp of Adrian, Michigan (Pavilion) and its subsidiary the Bank of Lenawee. Excluding the after-tax impact of those charges, First Defiance had earnings of $8.1 million, or $1.00 per diluted common share for the year ended December 31, 2008. For the fourth quarter ended December 31, 2008, First Defiance earned $880,000 or $.09 per diluted common share compared to $3.6 million, or $0.50 per diluted common share for the fourth quarter of “The year of 2008 was an uphill battle and the hill definitely got steeper in the fourth quarter,” said William J. Small, Chairman, President and CEO of First Defiance.“The unprecedented economic and financial issues are reflected in these results. Credit quality continues to be very challenging as layoffs and business closings increase.In addition, impairment charges in the investment portfolio and to mortgage serving rights are negatively impacting many banks.However, even in this environment, we were profitable in 2008 and continue to have confidence in our core operation, our community bank focus and our strong capital levels.” Credit
